231 F.3d 927 (4th Cir. 2000)
STERLING DREW, A MINOR UNDER THE AGE OF THIRTEEN YEARS, BY GUARDIAN AD LITEM MARTHA DREW; MARTHA DREW; JEBEDIAH DREW, PLAINTIFFS - APPELLANTS,v.UNITED STATES OF AMERICA, DEFENDANT - APPELLEE.
No. 99-1009.
U.S. Court of Appeals, Fourth Circuit.
November 17, 2000.

Before Wilkinson, Chief Judge, and Widener, Wilkins, Niemeyer, Luttig, Williams, Michael, Motz, Traxler, and King, Circuit Judges.


1
(CA-98-1817-3-19).

ORDER

2
This appeal having come on for oral argument before the en banc Court on October 31, 2000, pursuant to Order of September 8, 2000, by which the panel opinion of June 27, 2000, 217 F.3d 193, was vacated and en banc consideration was granted,


3
IT IS ORDERED, by virtue of an equally divided vote of the active members of the Court, that the judgment appealed from be, and it is hereby, AFFIRMED.